1    Stanley A. Zlotoff, State Bar No. 073283
     Attorney at Law
2    300 S. First St. Suite 215
     San Jose, CA 95113
3
     Telephone (408) 287-5087
4    Facsimile (408) 287-7645

5    Attorney for Debtor

6

7

8                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF CALIFORNIA
9

10
     In re:                         ) Chapter 13
11                                  )
      Loretta Birmingham,           ) Case No. 19-50981 SLJ
12                                  )
               Debtor.              ) Date: 5/28/2020
13                                  ) Time: 10:00 a.m.
                                    )
14                                  )
                                    /
15       STATUS CONFERENCE STATEMENT RE OBJECTION TO CONFIRMATION

16          The Objection to confirmation filed by secured creditor

17   Rossi, Hamerslough, Reischl& Chuck(“Hamerslough”) was based on

18   debtor’s original      plan filed almost one year ago.            That plan

19   failed to treat Hamerslough’s claim as secured.               Debtor believed

20   that the Hamerslough claim would be paid by a related bankruptcy

21   estate in which the same Hamerslough claim had been filed.

22   Discussions were held among the various parties, and settlement

23   options were considered.          However, the advent of the COVID-19

24   pandemic seriously         impacted debtor’s ability to fund any

25   settlement.




                                              - 1
     Case: 19-50981   Doc# 55    Filed: 05/14/20 Entered: 05/14/20 18:09:46   Page 1 of 2
1          On April 30, 2020, debtor filed an Amended Plan(“Plan”).

2    In pertinent part it provides for a five year repayment plan,

3    and for Hamerslough to be paid in full as a Class 2A secured

4    creditor.

5    Dated: 5/14/2020               /s/Stanley Zlotoff

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                             - 2
     Case: 19-50981   Doc# 55   Filed: 05/14/20 Entered: 05/14/20 18:09:46   Page 2 of 2
